 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19   PageID.1   Page 1 of 8



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


BLUE CROSS BLUE SHIELD OF
MICHIGAN, and BLUE CARE
NETWORK OF MICHIGAN,

              Plaintiffs,            Case No.
                                     Hon.
     v.
                                     [state court Case No. 2019-012505-CB,
                                     Wayne County Circuit Court]
ENDO PHARMACEUTICALS INC.,
TEIKOKU PHARMA USA, INC.,
TEIKOKU SEIYAKU CO., LTD.,
ALLERGAN PLC f/k/a ACTAVIS PLC,
WATSON PHARMACEUTICALS,
INC.,
and WATSON LABORATORIES, INC.,

             Defendants.
_________________________________


  NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT
 FOR THE EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19         PageID.2    Page 2 of 8



      PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

Defendants Endo Pharmaceuticals Inc. (“Endo”) and Teikoku Pharma USA, Inc.

(“TPU”) (“Defendants”), by their undersigned counsel, hereby remove the action

entitled Blue Cross Blue Shield of Michigan, et al. v. Endo Pharmaceuticals Inc., et

al., Case Number 19-012505-CB, in the Third Judicial Circuit Court, Wayne County,

Michigan, to the United States District Court for the Eastern District of Michigan,

Southern Division, and in support thereof file this notice of removal for the following

reasons:

      1.     Plaintiffs commenced an action by filing a Civil Action Complaint

(“Complaint”) against TPU and Teikoku Seiyaku Co., Ltd. (“TSC”) (together,

“Teikoku”); Watson Pharmaceuticals, Inc., Watson Laboratories, Inc., and Allergan

plc f/k/a Actavis plc (together, “Watson”); and Endo (collectively, “Defendants”) in

the Third Judicial Circuit Court, Wayne County, Michigan entitled Blue Cross Blue

Shield of Michigan, et al. v. Endo Pharmaceuticals Inc., et al., Case Number 19-

012505-CB, assigned to Judge Lita M. Popke.

      2.     In the Complaint, Plaintiffs assert three theories of recovery: per se

violation of Michigan’s Antitrust Reform Act (“MARA”) (Count I), violation of

MARA (Count II), and unjust enrichment (Count III).




                                         -2-
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19         PageID.3    Page 3 of 8



      3.     Defendant Endo was served on September 30, 2019, with the attached

Summons, Complaint, and Verification of Business Court Eligibility and Notice of

Assignment (Exhibit A).

      4.     As of the date of this filing, Defendants Watson and TSC have not yet

received service of the Complaint.

      5.     Defendant TPU was served on October 3, 2019 with the attached

Summons, Complaint, and Verification of Business Court Eligibility and Notice of

Assignment (Exhibit B).

      6.     The Third Judicial Circuit Court of Wayne County, Michigan is located

within the United States District Court for the Eastern District of Michigan, see 28

U.S.C. § 102(a), and venue for this action is proper in this Court because this federal

court is the “district and division embracing the place where such action is pending.”

28 U.S.C. § 1441(a).

      7.     This Notice of Removal is being filed within 30 days after the receipt of

Plaintiffs’ Complaint by those Defendants who have been served as required by 28

U.S.C. § 1446(b)(2)(B) and is timely.

      8.     In accordance with 28 U.S.C. § 1446(b)(2)(A), Defendant Watson

consents to the removal of this matter. See Exhibit C, Defendant Watson’s Notice of

Consent.




                                         -3-
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19            PageID.4    Page 4 of 8



      9.       This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a)

because there is complete diversity between Plaintiffs and Defendants and the

amount in controversy exceeds $75,000, exclusive of interest and costs. See 28

U.S.C. § 1441(a), (b)(2).

      10.      Plaintiffs alleged as follows regarding the citizenship of the parties to

this action:

                  a. “Plaintiff BCBS Michigan is a nonprofit, mutual health care
                     company organized and existing under the law of Michigan, with
                     its principal place of business at 600 East Lafayette Boulevard,
                     Detroit, MI, 48226.” Exhibit A, Complaint ¶ 7.

                  b. “Plaintiff BCN, a wholly-owned subsidiary of BCBS Michigan, is
                     a nonprofit health maintenance organization (“HMO”), organized
                     and existing under the law of Michigan, with its principal place of
                     business at 600 East Lafayette Boulevard, Detroit, MI, 48226.”
                     Id. ¶ 8.

                  c. “Endo is a Delaware corporation with its principal place of
                     business at 1400 Atwater Drive, Malvern, Pennsylvania, 19355.”
                     Id. ¶ 11.

                  d. “Teikoku Seiyaku is a company organized and existing under the
                     laws of Japan, with its principal place of business in
                     Higashikagawa, Kagawa, Japan.” Id. ¶ 12.

                  e. “Teikoku Pharma, USA, is a California company, with its
                     principal place of business at 1718 Ringwood Avenue, San Jose,
                     California, 95131.” Id. ¶ 13.

                  f. “Allergan plc is incorporated under the laws of Ireland, with its
                     principal place of business at Clonshaugh Business and
                     Technology Park, Coolock, Dublin, D17 E400, Ireland.” Id. ¶ 14.




                                           -4-
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19         PageID.5    Page 5 of 8



                g. “Defendant Watson Pharmaceuticals, Inc. was a Nevada
                   corporation with its principal place of business at 311 Bonnie
                   Circle, Corona, California 92880.” Id. ¶ 15.

                h. “Defendant Watson Laboratories, Inc. is a Nevada corporation,
                   having its principal place of business at Morris Corporate Center
                   III, 400 Interpace Parkway, Parsippany, New Jersey 07054.” Id.

Complete diversity of citizenship exists between Plaintiffs and Defendants. 28

U.S.C. § 1332(a).

      11.    In addition, it is clear on the face of the Complaint that the amount in

controversy exceeds $75,000. Plaintiffs allege that “the amount in controversy

exceeds $25,000.00” and that “[d]uring the Relevant Period BCBSM purchased at

least $11.5 million of branded and generic Lidoderm, a substantial portion of which

was attributable to the supra-competitive pricing of the drug.” Exhibit A, Complaint

¶¶ 18, 118 (emphasis added). A “substantial portion” of $11.5 million clearly

exceeds $75,000, which is only 0.7% of $11.5 million. Accordingly, Plaintiffs

allegations demonstrate that the amount in controversy exceeds $75,000 under 28

U.S.C. § 1332(a).

      12.    Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is

being served upon counsel for Plaintiffs and a copy is being filed with the Clerk of

the Third Judicial Circuit Court of Wayne County, Michigan.

      In sum, removal is proper because there is complete diversity between

Plaintiffs and Defendants, the amount in controversy exceeds $75,000, and all


                                         -5-
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19       PageID.6    Page 6 of 8



Defendants consent to the removal of this action. As such, Defendants give notice

that the matter captioned Blue Cross Blue Shield of Michigan, et al. v. Endo

Pharmaceuticals Inc., et al., Case Number 19-012505-CB, in the Third Judicial

Circuit Court of Wayne County, Michigan, is hereby removed to this Court pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446.

                                     Respectfully Submitted,

Dated: October 28, 2019              /s/ Leah R. Imbrogno
                                     John R. Trentacosta (P31856)
                                     Leah R. Imbrogno (P79384)
                                     JTrentacosta@foley.com
                                     LImbrogno@foley.com
                                     FOLEY & LARDNER LLP
                                     500 Woodward Avenue, Suite 2700
                                     Detroit, Michigan 48226
                                     Telephone: (313) 234-7100
                                     Facsimile: (313) 234-2800

                                     George G. Gordon (Pa. State Bar No. 63072)
                                     (admission in E.D. Mich. to be sought)
                                     John P. McClam (Pa. State Bar No. 321252)
                                     (admission in E.D. Mich. to be sought)
                                     George.Gordon@dechert.com
                                     John.McClam@dechert.com
                                     DECHERT LLP
                                     Cira Centre
                                     2929 Arch Street
                                     Philadelphia, Pennsylvania 19104
                                     Telephone: (215) 994-4000
                                     Facsimile: (215) 994-2222

                                     Attorneys for Defendant
                                     ENDO PHARMACEUTICALS INC.



                                        -6-
Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19   PageID.7   Page 7 of 8



                                /s/ Stephanie E. Niehaus (w/permission)
                                Stephanie E. Niehaus (admitted E.D. Mich.)
                                Stephanie.Niehaus@squirepb.com
                                SQUIRE PATTON BOGGS (US) LLP
                                30 Rockefeller Plaza
                                New York, NY 10112
                                Telephone: (212) 872-9800
                                Facsimile: (212) 872-9815

                                David S. Elkins (Cal. State Bar No. 148077)
                                (admission in E.D. Mich. to be sought)
                                David.Elkins@squirepb.com
                                SQUIRE PATTON BOGGS (US) LLP
                                1801 Page Mill Road, Suite 110
                                Palo Alto, California 94304
                                Telephone: (650) 856-6500
                                Facsimile: (650) 843-8777

                                Noriyuki Shimoda (Cal. State Bar
                                No. 176973)
                                (admission in E.D. Mich. to be sought)
                                Joseph A. Meckes (Cal. State Bar
                                No. 190279)
                                (admission in E.D. Mich. to be sought)
                                Rafael Langer-Osuna (Cal. State Bar
                                No. 300948)
                                (admission in E.D. Mich. to be sought)
                                Noriyuki.Shimoda@squirepb.com
                                Joseph.Meckes@squirepb.com
                                Rafael.LangerOsuna@squirepb.com
                                SQUIRE PATTON BOGGS (US) LLP
                                275 Battery Street, 26th Floor
                                San Francisco, California 94111
                                Telephone: (415) 954-0200
                                Facsimile: (415) 393-9887

                                Attorneys for Defendant
                                TEIKOKU PHARMA USA, INC.



                                   -7-
 Case 2:19-cv-13153-DML-APP ECF No. 1 filed 10/28/19          PageID.8   Page 8 of 8



                          CERTIFICATE OF SERVICE

      I hereby certify that on October 28, 2019, I electronically filed the foregoing

Notice of Removal with the Clerk of the Court using the ECF system, which will

send notification to all counsel of record. In addition, I have served a copy of the

foregoing via U.S. Mail to Plaintiffs’ counsel of record at the following address:

      Thomas J. Howlett
      Michelle L. Kolkmeyer
      BODMAN PLC
      6th Floor at Ford Field
      1901 St. Antoine Street
      Detroit, MI 48226

      Pamela B. Slate
      Elizabeth B. Carter
      HILL, HILL, CARTER, FRANCO, COLE & BLACK PC
      425 S. Perry Street
      Montgomery, AL 36014

      A copy of the same filing also was filed with the Wayne County Circuit

Court via its electronic filing system.

 Dated: October 28, 2019                  /s/ Leah R. Imbrogno
                                          Leah R. Imbrogno (P79384)
